In addition to the cogent reasoning of the Chief Justice in the foregoing opinion, it appears to me that if it should be conceded for the sake of argument that the option gave Mr. Rose the exclusive right to select either the full 50 feet or any part thereof over 30 ft., he must necessarily have indicated such selection at the time he attempted to accept or exercise the option. This he did not do. Hence the option was never clearly and definitely accepted within the time limited and no contract resulted. *Page 963